Citation Nr: 1020801	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-27 842	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for bruxism.

3.  Entitlement to service connection for a right testicle 
disorder, including atrophy.

4.  Entitlement to service connection for erectile 
dysfunction (ED).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to 
August 2006.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In October 2009, in support of his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also referred to as a 
Travel Board hearing.

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veteran had an examination in August 2006, the day of his 
discharge from service, and the diagnoses included bruxism.  
Bruxism is "[a] clenching of the teeth, associated with 
forceful lateral or protrusive jaw movements, resulting in 
rubbing, gritting, or grinding together of the teeth, usually 
during sleep, sometimes a pathological condition."  
Stedman's Medical Dictionary 254 (27th ed. 2000).  In this 
case, the medical examiner did not comment on whether this 
condition is pathological or resulted in any functional 
disability.  So this opinion is needed since the RO denied 
this claim on the premise that bruxism is not an actual 
disability for VA compensation purposes.



In regard to hemorrhoids, the Veteran and his spouse have 
reported that he has a history of them.  They are competent 
to make this proclamation, even as lay persons, because 
hemorrhoids are readily perceptible to their visual sense; in 
other words, they can see and feel them.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

The QTC examiner in September 2006 diagnosed hemorrhoid, in 
remission, although it appears the diagnosis was based on the 
Veteran's self-reported subjective history as he declined a 
rectal examination, and yet, the examiner indicated an 
objective rectal examination was normal.  Because there has 
not been objective medical confirmation of hemorrhoids, the 
Board will offer the Veteran another rectal examination to 
confirm this diagnosis.  Only then will the Board be able to 
determine whether the origin of this condition dates back to 
the Veteran's military service so as to warrant service 
connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

In regards to the right testicle disorder, the Veteran 
submitted a July 2009 private medical report listing a 
diagnosis of atrophied testes, chronic groin pain.  
This medical examiner indicated that, while there are several 
reasons for the Veteran's symptoms, there is a temporal 
relationship with his hernia repairs.  Though not possible to 
prove or exclude, cord entrapment from adhesions proximally 
can and will cause a high riding testicle as well as 
compromised blood flow, chronic orchalgia and possible 
atrophy.  This examiner went on to note, however, that he did 
not have the benefit of a previous baseline study.  And the 
remainder of the report discussed the treatment options.



Service connection already has been granted for bilateral 
inguinal hernias, status post surgery with residual groin 
scars.  So further medical comment is needed to determine 
whether there is indeed a correlation between the Veteran's 
atrophied right testicle and his service-connected inguinal 
hernia disability.  See 38 C.F.R. § 3.310(a) and (b) (2009), 
permitting service connection on a secondary basis for 
disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

And since the Veteran is attributing his ED to his atrophied 
right testicle, these claims are inextricably intertwined.  
So these claims should be adjudicated concurrently to avoid 
piecemeal consideration of claims with common parameters.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Holland v. 
Brown, 6 Vet. App. 443, 446 (1994); and Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

Accordingly, the claims are REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran whether he has 
received any additional treatment for his 
disabilities at issue since 2009.  If he 
has, and the records are not already on 
file, obtain them.  If attempts to obtain 
any identified records are unsuccessful, 
and it is determined that further attempts 
to obtain them would be futile, then 
notify the Veteran of this in accordance 
with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for appropriate 
VA examinations to determine the nature 
and etiology of his claimed disabilities.  

A medical opinion is needed concerning the 
likelihood (very likely, as likely as not, 
or unlikely) the atrophy of the Veteran's 
right testicle is related to his military 
service, but especially on a secondary 
basis as proximately due to, the result 
of, or chronically aggravated by his 
already service-connected bilateral 
inguinal hernias, status post surgery with 
residual groin scars.  38 C.F.R. 
§ 3.310(a) and (b).  See Allen v. Brown, 7 
Vet. App. 430 (1995).  In providing a 
medical opinion concerning this possible 
correlation, the VA examiner should 
consider the July 2009 statement from the 
private doctor (which has been tabbed in 
the claims file) discussing the reasons 
these conditions may be interrelated.

And if it is confirmed there is a 
relationship or correlation between the 
atrophied right testicle and service-
connected inguinal hernia disability, the 
examiner should also provide a medical 
nexus opinion on the likelihood 
(very likely, as likely as not, or 
unlikely) the atrophied right testicle 
caused or aggravated the Veteran's ED.

In regard to hemorrhoids, the examiner 
should first confirm the Veteran still has 
them.  And if he does, the examiner should 
provide a medical nexus opinion on the 
likelihood (very likely, as likely as not, 
or unlikely) they were incurred or 
aggravated during the Veteran's military 
service from August 1985 to August 2006, 
including considering the history of them 
as reported by the Veteran since he is 
competent, even as a layman, to proclaim 
this history.  The question of whether 
this history is also credible is a 
decision for VA adjudicators.  See Rucker 
v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency 
("a legal concept determining whether 
testimony may be heard and considered") 
and credibility ("a factual determination 
going to the probative value of the 
evidence to be made after the evidence has 
been admitted")).

In regards to bruxism, the examiner should 
comment on whether this condition results 
in functional disability.  And if so, the 
examiner should describe the resulting 
pathology.

For each of the claims mentioned, it is 
imperative the designated examiner review 
the claims file, including a complete copy 
of this remand, for the pertinent medical 
and other history.  The examiners also 
must discuss the medical rationale for all 
opinions expressed.

3.  Ensure the medical opinions obtained 
respond to the questions posed.  If not, 
take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate the claims in light 
of the additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
submit additional evidence and/or argument 
in response before returning the file to 
the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


